         Case 19-70191-hdh13 Doc 16 Filed 08/01/19              Entered 08/01/19 09:57:27               Page 1 of 2

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          WICHITA FALLS DIVISION

IN RE:                                                                 Case No: 19-70191

RUBEN CARLOS GARCIA (xxx-xx-3856)
BRANDY CAROL GARCIA (xxx-xx-1579)
5116 PROFESSIONAL APT 87                                               Chapter 13
WICHITA FALLS, TX 76302

                                DEBTORS

                            NOTICE OF HEARING AND THE RIGHT TO OBJECT :
PLEASE TAKE NOTICE that on October 16, 2019 10:00 am at the following location:
VIDEO HEARING: US COURTHOUSE ROOM 216A, 10TH AND LAMAR STREETS, WICHITA FALLS, TX 76301
                           DEBTORS' CHAPTER 13 PLAN AND MOTION FOR VALUATION

PLEASE TAKE FURTHER NOTICE that any party objecting or responding to any relief sought in the above pleading must
do so in writing. The objection or response must be served upon the Debtors' counsel (or the Debtors if not represented
by counsel), and upon the Chapter 13 Trustee NOT LESS THAN SEVEN (7) DAYS PRIOR TO THE PRE- HEARING
DATE BELOW.


FAILURE TO FILE AND SERVE A WRITTEN OBJECTION OR RESPONSE AS STATED, AND FAILURE TO ATTEND
BOTH THE PRE-HEARING CONFERENCE AND THE COURT'S HEARING SHALL CONSTITUTE A WAIVER OF ANY
OBJECTION OR RESPONSE, AND JUDGMENT SHALL BE ENTERED BY DEFAULT, UNLESS OTHERWISE
ORDERED BY THE COURT.

SETTLEMENTS OR AGREEMENTS, SIGNED OR ACKNOWLEDGED BY BOTH PARTIES, MUST BE FAXED OR
EMAILED TO THE TRUSTEE'S OFFICE 48 HOURS PRIOR TO THE HEARING DATE.

A PRE-HEARING CONFERENCE WILL BE HELD BY THE TRUSTEE ON October 16, 2019 at 8:30 AM AT THE
FOLLOWING ADDRESS:

LOCATION: US COURTHOUSE ROOM 303, 10TH AND LAMAR STREETS,, WICHITA FALLS, TX 76301

DEBTOR'S(S') COUNSEL SHALL ADVISE THIER CLIENTS IF THEIR ATTENDANCE AT ANY HEARING OR
PRE-HEARING IS REQUIRED.

HEARINGS ON OBJECTIONS OR REPONSES NOT RESOLVED AT THE PRE-HEARING CONFERENCE WILL BE
HEARD BY THE COURT.
                                                                 /s/ Robert B. Wilson
                                                                 Robert B. Wilson, Chapter 13 Trustee
                                                                 1407 Buddy Holly Avenue
                                                                 Lubbock, TX 79401-9401
                                                                 Telephone: (806) 748-1980
                                                                 Facsimile: (806) 748-1956




                                                                                           LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
        Case 19-70191-hdh13 Doc 16 Filed 08/01/19                Entered 08/01/19 09:57:27                Page 2 of 2
                                               CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtors; Debtors' counsel; the parties listed on the Debtors'
mailing Matrix on file with the Court; those parties making an appearance; and upon the Office of the United States
Trustee for the Northern District of Texas, on the same date it was filed.

  RUBEN CARLOS GARCIA, BRANDY CAROL GARCIA, 5116 PROFESSIONAL APT 87, WICHITA FALLS, TX 76302
  MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
  AR RESOURCES, INC., ATTN: BANKRUPTCY, PO BOX 1056, BLUE BELL, PA 19422
  HILLCREST DAVIDSON & A, ATTN: BANKRUPTCY, 715 N GLENVILLE - SUITE 450, RICHARDSON, TX 75081
  INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
  INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
  SOUTHWEST CREDIT SYSTEMS, 4120 INTERNATIONAL PARKWAY, SUITE 1100, CARROLLTON, TX 75007
  TITLE MAX, 2823 SOUTHWEST PARKWAY, SUITE 100, WICHITA FALLS, TX 76308
  TRANS STAR AMBULANCE, 4312 CALL FIELD RD STE 300, WICHITA FALLS, TX 76308
  UNITED REVENUE CORP., 204 BILLINGS STREET, SUITE 120, ARLINGTON, TX 76010
  UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
  US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
  WICHITA FALLS TFCU, 4301 BARNETT RD, WICHITA FALLS, TX 76310
  WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242
                                                                   /s/ Robert B. Wilson
                                                                   Robert B. Wilson




                                                                                             LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
